Gill, J.
Defendant was tried, and found guilty, in the court below for disturbing a congregation engaged in religious worship, contrary to section 3785, Revised Statutes, 1889. The prosecution was begun before W. H. Carr, a justice of the peace in Clinton county; a change of venue was awarded to D. P. Watts, another justice, where on trial defendant was found guilty, and thereupon he appealed to the circuit court. A trial there resulted adversely, and the cause is here on defendant’s appeal.
I. In the circuit court, defendant unsuccessfully moved the court to quash the information on the-*291alleged ground that the justice who tried the cause had no jurisdiction, “because,” it is said, “said information nor transcript does not show that any information was ever filed in said court.” This action of the trial court is complained of as error.
There is no merit whatever in the contention. The transcript of .the justices, along with the papers sent up, show, unequivocally, that an affidavit charging the offense was duly filed with Justice Carr; that a warrant thereon was issued and the defendant brought in; that the prosecuting attorney thereupon lodged with the justice his information, and that a trial was had on this information before Watts, justice of the peace, where the jury found defendant guilty as charged in the information- and from a judgment entered in accordance therewith before Justice Watts, defendant appealed to the circuit court.
It is true that in the justice’s minutes it is not directly stated that the information was filed, nor is the' information marked filed on the back thereof. Still, the information is shown to have been lodged, with the justice, the defendant was arraigned, pleaded thereto, was tried thereon and found guilty as therein charged. And this same information was certified up, and deposited in the office of the circuit appellate court. This was enough in such prosecution before a justice of the peace. That the paper, or information, was not' marked “filed” by the justice is of no consequence, since the lodgment thereof with the justice was such a filing as will answer the demands of the statute. Building & Planing Mill Co. v. Huber, 42 Mo. App. 432.
Nor do we discover any merit in the claim that it does not appear that Watts, to whom the case was sent on change of venue, was a justice of the peace of the same county wherein the proceeding was begun. *292It does appear from the face of the proceedings that Carr and Watts were both justices of the peace in Clinton county. This was sufficient.
In reading this evidence we find it ample to sustain a conviction of the offense charged in the information. The court, therefore, rightly declined to sustain a demurrer to the testimony. Judgment affirmed.
All concur.